Citation Nr: 0509735	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, to include spina bifida, 
degenerative disc disease, and arthritis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
labyrithitis, to include dizziness and headaches.  

3.  Entitlement to service connection for a torn rotator 
cuff, and arthritis, right shoulder.  

4.  Entitlement to an increased rating for service-connected 
right acromioclavicular joint separation, currently evaluated 
as 20 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This appeal arises from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In February 1999, the RO denied the veteran's 
claim that new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, denied his claims of entitlement 
to service connection for arthritis of the back, and right 
shoulder, granted service connection for left ear hearing 
loss, evaluated his bilateral hearing loss as 10 percent 
disabling, granted a claim for an increased rating for 
service-connected right acromioclavicular joint separation to 
the extent that it increased the rating for this disability 
from 10 to 20 percent, and denied TDIU.  In July 2000, the RO 
denied the veteran's claim that new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for labyrithitis.  In March 2003, the RO denied 
the veteran's claim for service connection for a "torn right 
rotator cuff."  

In December 1999, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
July 2000, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The claims of entitlement to an increased rating for right 
shoulder disability and TDIU is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1986, the RO 
denied a claim for service connection for a back condition.  

2.  New evidence received since the RO's July 1986 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  In an unappealed decision, dated in September 1972, the 
RO denied a claim for service connection for labyrinthitis.

4.  New evidence received since the RO's September 1972 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran does not have labyrinthitis that is related 
to his service.

6.  The veteran's right shoulder rotator cuff tear, and right 
shoulder arthritis, are related to his service.  

7.  The veteran has no worse than level II hearing in his 
left ear, and level IX hearing in his right ear.  


CONCLUSIONS OF LAW

1.  The RO's July 1986 decision, which denied a claim for 
service connection for a back condition, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received since the 
RO's July 1986 decision, and the claim for residuals of a 
back injury, to include spina bifida, degenerative disc 
disease, and arthritis, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  The RO's September 1972 decision, which denied a claim 
for service connection for labyrinthitis, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

4.  New and material evidence has been received since the 
RO's September 1972 decision, and the claim for labyrinthitis 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

5.  Labyrinthitis, to include dizziness and headaches, was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

6.  A right shoulder rotator cuff tear, and right shoulder 
arthritis, were incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

7.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's decisions, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs), 
that the evidence did not show that the criteria for 
reopening, for service connection, or for higher evaluations 
(to include TDIU), for the claimed conditions had been met.  
In addition, the November 2003 SSOC contained the full text 
of 38 C.F.R. § 3.159.  In a letters, dated in June 2001 and 
January 2004 (hereinafter "VCAA letters"), the appellant 
was informed that, provided certain criteria were met, VA 
would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  The appellant was requested to 
identify all relevant evidence and to complete authorizations 
(VA Forms 21-4142) for all evidence that he desired VA to 
attempt to obtain.  The Board concludes that the discussions 
in the RO's VCAA letters, the RO's decisions, the SOCs and 
the SSOCs, adequately informed the appellant of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Id.

Regarding the content of the RO's VCAA letters, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

The contents of the RO's VCAA letters show that VA has fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The Board also notes that the RO's VCAA letters were sent to 
the appellant after the RO's decisions that are the bases for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, two of the unfavorable RO decisions 
(in February 1999 and July 2000) that are the bases of this 
appeal were decided prior to the enactment of the VCAA.  In 
such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

Here, the June 2001 VCAA letter was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, after the June 2001 VCAA letter was 
sent, the case was readjudicated and in November 2003, a 
Supplemental Statement of the Case was provided to the 
appellant.  

With regard to the March 2003 decision and January 2004 VCAA 
letter, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the January 2004 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim 
(for service connection for a torn right rotator cuff), it 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In a statement 
received in February 2004, the appellant stated that all 
evidence had been submitted and that no new evidence was 
available.  

In summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  With 
regard to the increased ratings claims, the veteran has been 
afforded VA examinations. With regard to the claim for 
service connection for a right rotator cuff tear and right 
shoulder arthritis, the Board has granted the claim.  With 
regard to the claim for to service connection for residuals 
of a back injury, an etiological opinion has not been 
obtained.  However, a remand is not required as this is a 
"new and material" claim, and the Board has determined that 
new and material evidence has not been presented.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  
Although an etiological opinion has not been obtained with 
regard to the claim for a labyrinthitis, a remand for further 
development is not necessary to decide the claim as the Board 
has determined that the veteran does not have the claimed 
condition.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  New and Material

The veteran argues that new and material evidence has been 
presented to reopen claims for service connection for 
labyrinthitis, and residuals of a back injury.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

A.  Residuals of Back Injury

The veteran argues that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a back injury, to include spina 
bifida, degenerative disc disease, and arthritis.  

In November 1971, the RO denied a claim for service 
connection for an injury to the back.  The veteran was 
notified of this decision and of his procedural and appellate 
rights in a December 1971 letter.  The veteran did not file a 
notice of disagreement to this decision within one year of 
receipt of the decision notification.  As such, the December 
1971 determination became final.  See 38 U.S.C.A. § 7105(c).  
On two occasions, the veteran subsequently filed to reopen 
his claim, and the RO denied the claims in May 1981, and July 
1986.  

In September 1998, the veteran again filed to reopen his 
claim.  In February 1999, the RO denied the claim.  

The Board initially notes that in the RO's February 1999 
decision, the RO also denied claims for service connection 
for arthritis in the back, and right shoulder, on a direct 
basis.  In an SSOC, dated in August 2000, the RO 
characterized the issue as a new and material claim for 
"residuals of low back injury to include arthritis" (the 
August 2000 SSOC deleted the issue of service connection for 
arthritis of the back on a direct basis).  In a November 2003 
SSOC, the RO framed the issue as "service connection for 
residuals of back injury including spina bifida and 
degenerative disc disease of lumbosacral spine."  This SSOC 
indicates that the RO reopened the claim and denied it on the 
merits (i.e., not as a new and material claim).  

Although the RO apparently analyzed the claim on a direct 
basis in November 2003, the Board must find that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  Barnett.  In addition, although the description of 
the back disability in issue has been inconsistently 
described and analyzed, the Board finds that a new and 
material analysis is appropriate as to all back conditions in 
evidence.  

The evidence of record at the time of the RO's September 1972 
decision included the veteran's service records, which showed 
that in May 1967, he was treated for back pain after he 
struck the edge of a bunk.  X-rays were negative for 
pathology.  The diagnosis was L-S (lumbosacral) myalgia.  The 
veteran's separation examination report, dated in July 1969, 
showed that his spine was clinically evaluated as normal.  In 
an accompanying "report of medical history" that was signed 
by the veteran, he denied having "recurrent back pain."  

As for the post-service medical evidence, VA examination 
reports, dated in April 1971 and June 1972, contained 
diagnoses noting a history of low back strain with no 
residuals on physical examination (in the April 1971 report, 
the veteran related his back pain to an accident in the 
shower in Germany).  

A letter from Robert J. Barnett, M.D., dated in November 
1978, showed that Dr. Barnett noted that the veteran had been 
in a MVA during service in 1968.  He stated that the veteran 
had spina bifida of the fist sacral segment and some 
increased sclerosis of the lower lumbar facets of the L5-S1 
area.  Dr. Barnett further stated that the veteran had "some 
changes about the lumbosacral area," and that he has "some 
disability to the back and shoulder as a result of these 
injuries."  

A statement from C. J. Grainger, M.D., dated in May 1981, 
stated that there was no evidence to show that the veteran 
had spina bifida.  Dr. Grainger indicated that X-rays of the 
lumbar spine were normal, and did not show disalignment of 
the vertebra.  He further stated that nerve conduction 
studies of the right lower extremity were normal, and that 
there were no objective findings for the veteran's right 
lower extremity radiculopathy.  

VA progress notes, dated in May and June of 1985, showed that 
the veteran was treated for low back pain.  The May 1985 
report indicated that the etiology of his back pain was 
undetermined.  The June 1985 report indicated that a May 1985 
computerized tomography (CT) scan showed that the veteran did 
not have a HNP (herniated nucleus pulposus).  The report 
further indicated that the veteran's "back problem" was 
related to his jeep accident, however, the report did not 
contain a diagnosis.  

The medical evidence received since the RO's July 1986 
decision consists of VA and non-VA reports, dated between 
1975 and 2003.  This evidence includes a March 1999 VA 
magnetic resonance imaging (MRI) report which contains an 
impression of DDD (degenerative disc disease).  A January 
2002 report from J. Michael Glover, M.D., shows that the 
veteran complained of back pain and radiculopathy to his 
right lower extremity as a result of a jeep accident during 
service.  The diagnoses were DDD at L5-S1, and foraminal 
stenosis L5-S1.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for 
residuals of back injury, and that the RO's July 1986 denial 
of the claim remains final.  In general, the submitted 
evidence shows that the veteran has received treatment for 
low back symptoms, with diagnoses that include low back pain, 
DDD, and arthritis.  However, none of these diagnoses are 
dated prior to 1999, and they all therefore come at least 30 
years after separation from service.  In addition, none of 
the submitted evidence contains competent medical evidence 
showing that the veteran has residuals of a back injury as a 
result of his service, or arthritis of the back to a 
compensable degree within a year of separation from service.  
In summary, the materials submitted to reopen the claim 
individually or in combination with previously assembled 
evidence are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  Therefore, the Board finds that new 
and material evidence has not been received to reopen a claim 
for service connection for residuals of a back injury.  As 
such, the RO's July 1986 denial of the claim remains final.  
38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's 
July 1986 denial of the claim consists of written testimony 
from the veteran.  A review of these statements shows that it 
is essentially argued that the veteran sustained a back 
injury as a result of a jeep accident during service in 1968.  
However, these assertions were within the scope of arguments 
which were of record at the time of the RO's July 1986 
decision.  In addition, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he developed 
arthritis of the back to a compensable degree within a year 
of separation from service, or that he has residuals of a 
back injury that are related to his service, these statements 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Labyrinthitis

In September 1972, the RO denied a claim for service 
connection for, inter alia, headaches and labyrinthitis.  The 
veteran was notified of this decision and of his procedural 
and appellate rights in an October 1972 letter.  The veteran 
did not file a notice of disagreement to this decision within 
one year of receipt of the decision notification.  As such, 
the September 1972 determination became final.  See 38 
U.S.C.A. § 7105(c).

In January 2000, the veteran filed to reopen his claim for 
labyrinthitis.  See appellant's VA Form 9, received in 
January 2000.  In July 2000, the RO denied the claim, finding 
that new and material evidence had not been submitted.  
However, the November 2003 SSOC characterized the claim as 
one of service connection, and did not discuss the criteria 
for new and material evidence.  In any event, regardless of 
the determination reached by the RO, the Board must find that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  

"Labyrinthitis is inflammation of the labyrinth of the 
internal ear."  Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1991).  

The evidence of record at the time of the RO's September 1972 
decision included the veteran's service records, which showed 
the following: in September 1968, the veteran was involved in 
a motor vehicle accident (MVA); as a result of this accident 
he sustained a severe laceration of the left ear, a hematoma 
of the right middle ear, and a dislocated right shoulder 
(alternatively described as acromioclavicular separation, 
right); X-rays suggested a skull fracture; he was shown to 
have right ear hearing loss shortly after the accident; in 
January 1969, he underwent an exploratory tympanectomy with 
ossicular chain reposition; in June 1969, he underwent an 
exploratory typanectomy with reposition of incus.  The 
veteran's separation examination report, dated in July 1969, 
showed that his ears, and drums, were clinically evaluated as 
normal.  In an accompanying "report of medical history" 
signed by the veteran, he denied having "dizziness or 
fainting spells," and "frequent or severe headache."  

As for the post-service evidence, it consisted of VA and non-
VA medical reports, dated between November 1969 and June 
1972.  This evidence showed that the veteran was found to 
have right ear hearing loss.  A letter from Julius Prohovnik, 
M.D., dated in August 1971, noted complaints that included 
tinnitus, dizzy spells and headaches.  However, a June 1972 
VA examination report stated that labyrinthitis was not 
found, and that the dizzy spells complained of were not ENT 
(ear, nose and throat) in origin.  

The medical evidence received since the RO's September 1972 
decision consists of VA and non-VA reports, dated between 
1971 and 2003.  This evidence shows that the veteran has 
reported dizzy spells.  See e.g. January 1979 VA examination 
report; VA outpatient treatment reports, dated in January and 
May of 2002.  A September 1971 letter from Dr. Prohovnik 
states, "Dizzy spells may be cerebral and labyrinthian in 
origin."  A November 1998 VA ear examination report shows 
that the diagnoses included dizziness.  

This evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  In addition, this evidence is neither cumulative 
nor redundant, it bears directly and substantially upon the 
specific matters under consideration, and it, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.  The Board therefore finds that the claims for service 
connection for labyrinthitis should be reopened.

III.  Service Connection

The veteran argues that service connection is warranted for 
labyrinthitis, and a torn rotator cuff, and arthritis, of the 
right shoulder.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

A.  Labyrinthitis

The Board's discussion of the veteran's service medical 
records, and post-service medical evidence in Part II.B., is 
incorporated herein.  Briefly stated, this evidence shows 
that in September 1968, the veteran was involved in a MVA, 
and that as a result of this accident he sustained injuries 
that included a severe laceration of the left ear, and a 
hematoma of the right middle ear.  X-rays suggested a skull 
fracture, and he was shown to have right ear hearing loss 
shortly after the accident.  The veteran underwent ear 
surgery in January and June of 1969.  The veteran's 
separation examination report, dated in July 1969, showed 
that his ears, and drums, were clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran denied having "dizziness or fainting spells," and 
"frequent or severe headache."  

As for the post-service medical evidence, a VA ENT 
consultation report, dated in January 2002, shows that the 
veteran complained of episodes of significant imbalance that 
occurred approximately once per month and lasted several 
hours, and were associated with nausea.  The examiner noted 
that the veteran had a sensation of movement with his 
imbalance, however, he had no true spinning vertigo.  The 
examiner further noted that the veteran's symptoms were not 
fully consistent with vestibular dysfunction.  A VA audiology 
report, dated in March 2002, shows that the veteran reported 
infrequent episodic dizziness that occurred about 10 to 15 
times per year, with each episode lasting a few seconds in 
duration.  The episodes were described as a feeling of 
faintness.  He denied true vertigo, and any known provocative 
motion.  A May 2002 VA ENT report shows that the veteran 
reported having intermittent dizziness about once a month, 
and which lasted only seconds in duration.  The report 
indicates that they did not seem peripheral in origin.  A VA 
audiology report, dated in April 2003, does not show any 
relevant complaints or diagnosis.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has labyrinthitis, to include 
dizziness and headaches.  In this regard, a November 1998 VA 
ear examination report shows that the diagnoses included 
dizziness.  However, this report is over six years old, and 
all of the subsequently dated medical evidence shows that 
although the veteran has repeatedly complained of dizziness, 
he has not been found to have labyrinthitis, nor has he been 
diagnosed with a disorder shown to cause chronic dizziness or 
headaches.  In summary, the evidence shows that the veteran 
is not shown to have the claimed condition.  Gilpin.  The 
Board notes that its decision is consistent with the 
following evidence: a June 1972 VA examination report states 
that labyrinthitis was not found, and that the dizzy spells 
complained of were not ENT (ear, nose and throat) in origin; 
a February 1975 report notes that the veteran does not have 
true vertigo, although he reported episodes of light-
headedness since 1968; several February 2002 VA rheumatology 
reports caution that use of a prescribed medication 
(terazosin) may cause dizziness.  As a final matter, the 
Board has considered the September 1971 letter from Dr. 
Prohovnik, which states, "Dizzy spells may be cerebral and 
labyrinthian in origin."  When read in context, this appears 
to be no more than the statement of a general medical 
principle.  

The veteran's claim must be denied because the medical 
evidence does not show that he currently has labyrinthitis, 
to include dizziness and headaches.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim is denied.  

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection must 
be denied.

B.  Torn Rotator Cuff, and Arthritis, Right Shoulder

The veteran argues that he has a torn rotator cuff, and 
arthritis, of the right shoulder, as a result of his 1968 
MVA.  The Board notes that service connection is currently in 
effect for right acromionclavicular joint separation, 
evaluated as 20 percent disabling.  

The Board's discussion of the veteran's service medical 
records in Part II.B. is incorporated herein.  Briefly 
stated, this evidence shows that the veteran was involved in 
a MVA in 1968, during which time he sustained a dislocated 
right shoulder (alternatively described as acromioclavicular 
separation, right).  In addition, the veteran's separation 
examination report, dated in July 1969, showed that his upper 
extremities were clinically evaluated as normal.  In an 
accompanying "report of medical history" signed by the 
veteran, he denied having "a painful or 'trick' shoulder or 
elbow."  

The post-service medical evidence includes a November 1978 
letter from Dr. Barnett, who notes the veteran's history of 
an inservice MVA in 1968.  He states that the veteran has 
calcific changes about the right shoulder joint, arthritic 
changes in the acromionclavicular joint, and that he has some 
disability of the shoulder as a result of his inservice 
injury.  

A November 1998 VA examination report notes that the veteran 
complained of right shoulder pain.  The relevant diagnosis 
was trauma to right shoulder from jeep accident with 
separation of the right shoulder in 1968 with residual.  An 
accompanying X-ray report for the right shoulder contains an 
impression noting calcification in the region of the "c-c" 
(coracoclavicular) ligaments "which indicates a previous 
tear of those ligaments."  There was also a deformity of a 
distal clavicle that was consistent with an old healed 
fracture.  The AC (acromioclavicular) joint was normal.  

A July 2002 report from John E. Everett, M.D., notes that an 
MRI revealed a partial thickness tear of the supraspinatus, 
and that the veteran has a rotator cuff tear with marked 
impingement.  

An April 2003 VA examination report shows that the examiner 
noted that the veteran had complaints of pain.  The examiner 
stated that the veteran's symptoms were more consistent with 
a rotator cuff tear and early rotator cuff arthropathy than 
an AC joint separation, and that it was unlikely that an AC 
joint injury led to the rotator cuff tear.  He concluded, 
"What I am really unable to determine is what his exact 
injury was at the time of the injury.  It is possible that he 
sustained a rotator cuff tear along with the separation back 
with his automobile accident and has some shoulder disability 
since, but this is impossible to say."  

A VA joints examination report, dated in September 2003, 
contains assessments of history of AC joint separation, and 
possible rotator cuff tear.  The examiner noted that the 
veteran refused to undergo strength or range of motion 
testing, and that he could not comment clinically on the 
presence or absence of a rotator cuff tear or arthritis.  The 
examiner noted, however, that the veteran had degenerative 
changes at the AC joint.  He stated, "It is certainly 
possible that during his injury, at which time he sustained 
an AC separation, that he had [a] traumatic rotator cuff 
tear.  Without better documentation, this is impossible to 
say."

The Board finds that service connection for a right rotator 
cuff tear, and right shoulder arthritis, is warranted.  Dr. 
Barnett's November 1978 letter notes that the veteran has 
calcific changes about the right shoulder joint, and 
arthritic changes in the acromionclavicular joint.  The 
November 1998 VA X-ray report for the right shoulder shows 
that the impression noted calcification in the region of the 
coracoclavicular ligaments which indicates a previous tear of 
those ligaments.  (emphasis added).  It therefore appears 
that there is competent evidence of calcification of the 
right shoulder joint as early as 1978, and that a VA examiner 
has associated this calcification with a ligament tear.  In 
addition, although the April 2003 VA examiner stated that it 
was unlikely that an AC joint injury led to the rotator cuff 
tear, he went on to state that he was unable to determine 
what the veteran's exact injury was during service.  Later in 
his report, he stated that it was "possible" that the 
veteran sustained a rotator cuff tear along with the 
separation back with his automobile accident and has had some 
shoulder disability since.  Similarly, the September 2003 VA 
examiner stated that it was "certainly possible" that the 
veteran sustained a traumatic rotator cuff injury at the time 
of his inservice MVA.  Finally, the Board notes that there is 
no evidence of trauma to the right shoulder after service, 
and no competent evidence linking either a right rotator cuff 
injury, or arthritis, to a nonservice injury.  Accordingly, 
affording the veteran the benefit of all doubt, the Board 
finds that the evidence is at least in equipoise, and that 
service connection for a right rotator cuff tear, and right 
shoulder arthritis, is warranted.  The claim is therefore 
granted.  

IV.  Increased Rating Hearing Loss

The veteran argues that he is entitled to increased ratings 
for service-connected bilateral hearing loss, currently 
evaluated as 10 percent disabling.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board first notes that on September 8, 1998, the veteran 
filed his claim for an increased rating for service-connected 
right ear hearing loss.  Service connection for left ear 
hearing loss was not in effect at the time he filed his 
claim.  In February 1999, the RO inferred that the veteran 
had filed a claim for service connection for left ear hearing 
loss, and granted service connection for left ear hearing 
loss, with an effective date of September 8, 1998.  The RO 
also granted the increased rating claim, to the extent that 
it assigned a 10 percent evaluation for bilateral hearing 
loss, with an effective date of September 8, 1998.  

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  However, 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

The Board finds that the change in the pertinent regulation 
was not a substantive change as applicable to this veteran's 
claim.  See 64 Fed. Reg. at 25,202 (wherein the Secretary 
stated that "[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations").  Consequently, the change has no effect on the 
outcome of this claim.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (as in effect prior to June 10, 1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (as in effect June 10, 1999 and 
thereafter).  

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.

The Board first notes that there is no relevant medical 
evidence dated after 1991 and prior to 1998.  The claims 
files include a September 1998 VA audiological examination 
report, and a July 2002 audiological report from Victor A. 
Schlesinger, M.D., which contain only charted results.  The 
Board will not attempt to interpret these reports in order to 
obtain decibel losses.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The VA examination report notes that there was 
moderate to severe mixed hearing loss and poor word 
recognition ability on the right, and high frequency 
sensorineural hearing loss (SNHL) with good word recognition 
ability on the left.  See also November 1998 VA ear 
examination report (noting high frequency SNHL, left ear).  
Dr. Schlesinger's reports note bilateral SNHL, right mixed 
hearing loss.  VA progress notes, dated between 1998 and 
2003, show ongoing treatment for hearing loss.  

A VA audio examination report, dated in November 1998, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
70
100
105
LEFT
N/A
10
20
40
65

These results show an average decibel loss of 88.8 in the 
right ear and 38.8 in the left ear.  The speech recognition 
ability score was 58 percent in the right ear and 92 percent 
in the left ear.  The report notes high frequency SNHL, left 
ear, and moderate to severe mixed hearing loss in the right 
ear with significant conductive component.  

A VA audio examination report, dated in April 2003, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
80
100
105
LEFT
N/A
15
25
65
65

These results show an average decibel loss of 90.0 in the 
right ear and 42.50 in the left ear.  The speech recognition 
ability score was 44 percent in the right ear and 96 percent 
in the left ear.  The report notes mild to moderate high 
frequency SNHL, left ear, and severe to profound mixed 
hearing loss in the right ear.  

The November 1998 results show that the veteran's hearing in 
the left ear is consistent with level I hearing, and the 
right ear is consistent with level VIII hearing.  See 38 
C.F.R. § 4.85.  The April 2003 results show that the 
veteran's hearing in the left ear is consistent with level I 
hearing, and the right ear is consistent with level IX 
hearing.  As such, a rating in excess of 10 percent is not 
warranted based on either the November 1998 or the April 2003 
results.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  

In addition, application of 38 C.F.R. § 4.86(a) and (b) to 
the November 1998 test results shows that the veteran has 
level I hearing in the left ear, and level VIII hearing in 
the right ear.  Application to the April 2003 test results 
shows that the veteran has level II hearing in the left ear, 
and level VIII hearing in the right ear.  As such, a rating 
in excess of 10 percent is not warranted based on either the 
November 1998 or the April 2003 results.  Accordingly, the 
claim must be denied.  



V.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims (except for 
the right shoulder), such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for labyrinthitis, to include dizziness 
and headaches, is denied.

Service connection for a right rotator cuff tear, and right 
shoulder arthritis, is granted.  

A rating in excess of 10 percent for service-connected 
bilateral hearing loss is denied.  


REMAND

The veteran argues that he is entitled to a total rating on 
the basis of individual unemployability due to service- 
connected disability (TDIU).  In Part III, the Board granted 
service connection for additional disability involving the 
right shoulder.  At this point, the RO must make the initial 
determination as to what impact, if any, the grant of service 
connection will have on the evaluation of the right shoulder 
disability.  Therefore, the veteran's TDIU claim is 
inextricably intertwined with his claim for an increased 
rating for his service-connected right shoulder disability.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a 


particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Accordingly, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

The RO should assign an evaluation for 
the right shoulder disability taking into 
account the enlargement of the grant of 
service connection to include arthritis 
and torn rotator cuff followed by 
readjudication of the claim of 
entitlement to TDIU.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


